NUMBER 13-14-00587-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI C EDINBURG


CATHERINE HARRISON,                                                        Appellant,

                                          v.

BROOKDALE SENIOR LIVING, INC.,                                              Appellee.


              On appeal from the County Court at Law No. 1
                       of Nueces County, Texas.


               ORDER TO FILE APPELLANT'S BRIEF
            Before Justices Benavides, Perkes, and Longoria
                           Order Per Curiam

      This cause is before the Court on pro se appellant’s first motion for extension of

time to file the brief and second motion for extension of time to file the docketing

statement. Appellant’s brief was due to be filed on November 26, 2014. Appellant is

requesting an additional 45 days to file the brief and docketing statement “to allow
defendant more time to produce the Medical Records of Elizabeth Fink Harrison, plaintiff’s

deceased Mother.” Appellee has filed a response indicating appellant has not provided

a proper basis for seeking an extension, however it is not opposed to a 30 day extension.

        The Court, having fully examined and considered appellant's first motion for

extension of time to file the brief and extension to file the docketing statement, is of the

opinion that, in the interest of justice, appellant's motion should be granted with order.

Appellant's first motion for extension of time to file the brief is GRANTED, and appellant’s

second motion for extension of time to file the docketing statement is hereby GRANTED.

Appellant, is hereby ORDERED to file the appellate brief and the docketing statement

with this Court on or before January 12, 2015.

        Texas Rule of Appellate Procedure 34.1 defines the contents of an appellate

record, limiting them to the clerk’s record and the reporter’s record. TEX. RULE APP. P.

34.1.    An appellate court cannot consider documents not in the record and not

considered by the trial court. See Burke v. Ins. Auto Auctions Corp., 169 S.W.3d 771,

775 (Tex. App.—Dallas 2005, pet. denied).

        The Court expects this appeal to proceed as per the appellate rules. Appellant is

expected to comply with all applicable deadlines and filings should comply with the Texas

Rules of Appellate Procedure.

                                                        PER CURIAM

Delivered and filed the
11th day of December, 2014.




                                             2